Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that
(1) Said merchandise consists of binoculars and leather carrying cases which in Herher v. United States, C. D. 1519, this Court held to be subject to appraisement separately according to the value of each class of articles.
(2) At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, the foreign value of such or similar merchandise being no higher, is in United States currency as follows:
0 No. 1 — 1/18-9-18 “Uncoated” 9 cases each containing 25 pieces
Binoculars_$20. 30 F. O. B. Yokohama
Leather Cases_ 3.00 “ “
0 No. — 10/18-18/18 “Coated” 9 cases each containing 25 pieces
Binoculars_$23. 00 “ “
Leather Cases_ 3.00 “ “
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows, in United States currency:
0 No. 1-1/18-9-18 “Uncoated”
9 cases each containing 25 pieces
Binoculars_ $20. 30 f. o. b. Yokohoma
Leather Cases_ 3. 00
0 No. — 10/18-18/18 “Coated”
9 eases each containing 25 pieces
Binoculars_$23. 00
Leather Cases_ 3. 00
Judgment will be entered accordingly.